Citation Nr: 1027728	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  00-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disability 
on a direct-incurrence basis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Counsel

INTRODUCTION

The Veteran had active service from August 1974 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) 
from a rating decision issued in August 2002 by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) located in 
Detroit, Michigan.  These matters were previously before the 
Board in December 2006, at which time they were remanded for 
further development.  The issues came before the Board again in 
January 2009, at which time the Board denied the issue of 
entitlement to service connection for a low back disability as 
secondary to service-connected right leg varicose veins 
disability, but remanded the issues of entitlement to service 
connection for a low back disability on a direct-incurrence basis 
and TDIU. 

In May 2004, the Veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In January 2009, the Board remanded the issue of entitlement to 
service connection for a low back disability on a direct 
incurrence basis for a VA examination to determine if the 
Veteran's low back disability was related to his documented in-
service back symptomatology.  The Board specifically requested 
that the examiner provide a rationale for his/her opinion.  The 
record reflects that the Veteran was provided such an examination 
in March 2009.  However, in reviewing the corresponding 
examination report, the Board notes that although the examiner 
provided an opinion as to the etiology of the Veteran's back 
disability, he failed to provide a clinical rationale for such 
opinion.  Therefore, the Board finds that the March 2009 VA 
opinion as to the etiology of the Veteran's low back disability 
is inadequate and that a new VA examination and opinion is 
warranted.   

Accordingly, based on the foregoing, the Board finds that 
compliance with the January 2009 remand has not been 
accomplished.  A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand 
orders of the Board are not fully implemented, the Board itself 
errs in failing to insure compliance.  
 
Moreover, the Board notes that because the claim of entitlement 
to service connection for a low back disability on a direct-
incurrence basis could have a significant impact on the Veteran's 
claim for TDIU, a decision on the TDIU issue is again deferred 
pending completion of the actions requested below.  The Court has 
stated that issues are "inextricably intertwined" when they are 
so closely tied together that a final Board decision cannot be 
rendered unless all the issues have been considered.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for the 
appropriate VA examination(s) to determine 
the nature and etiology of any current low 
back disability.  Following examination of 
the Veteran and review of the claims file, 
the examiner(s) should provide an opinion 
as to whether it is at least as likely as 
not that the Veteran has any current low 
back disability that was caused, or 
aggravated, by his military service, to 
specifically include the complaint of low 
back pain noted in June 1977 when the 
assessment was lower back muscle strain. 

The rationale for all opinions 
expressed should be set forth.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

2.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought is 
not granted, the Veteran and his 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


